DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/366,038 filed on 07/22/2019 is presented for examination. Claims 1-20 are pending.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of non-statutory double patenting over claim 1 of U.S. Patent No. US 11,056,875 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: … a control circuit that outputs a control signal; and a driver circuit coupled to the control circuit, the driver circuit comprising: an undervoltage lockout (UVLO) that receives an external voltage and a supply voltage to generate a UVLO output signal indicating a status of the supply voltage. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 1 of instant application: 17/366,038
Claim 1 of paten’d application US11,056,875
           A gate driver comprising: a control circuit that outputs a control signal; and a driver circuit coupled to the control circuit, the driver circuit comprising: an undervoltage lockout (UVLO) that receives an external voltage and a supply voltage to generate a UVLO output signal indicating a status of the supply voltage, the supply voltage is referenced to a reference ground external to the driver circuit; a logic circuit that receives the control signal and the UVLO output signal to generate a logic output signal; and an inverter that receives the logic output signal to generate a driver output for gate control.
A gate driver system comprising: a control circuit outputs a control signal; an external circuit comprising a reference ground, the external circuit outputs an external voltage; and a driver circuit couples to the control circuit, the driver circuit comprising: an adjustable undervoltage lockout (UVLO) coupled to the external circuit for providing the reference ground to the driver circuit, the adjustable UVLO receives the external voltage and a supply voltage to generate an UVLO output signal indicating a status of supply voltage, the adjustable UVLO has a trigger point adjustably determined by the external voltage … in response to the adjustable UVLO being triggered, the logic circuit decouples communication between the control signal and the driver output.  


Instant claims 2-7 are dependent on reject6e claim 1 as above; hence rejected, at least, for their dependency on rejected claim 1.
Claim 8 is rejected on the ground of non-statutory double patenting over claim 13 of U.S. Patent No. US 11,056,875 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: … a method for gate driving, the method comprising: generating, by an undervoltage lockout (UVLO) within a driver circuit, a UVLO output signal based on an external voltage and a supply voltage referenced to a reference ground external to the driver circuit, the UVLO output signal indicates a status of the supply voltage
Claim 8 of instant application: 17/366,038
Claim 13 of paten’d application US11,056,875
       A method for gate driving, the method comprising: generating, by an undervoltage lockout (UVLO) within a driver circuit, a UVLO output signal based on an external voltage and a supply voltage referenced to a reference ground external to the driver circuit, the UVLO output signal indicates a status of the supply voltage; generating, using a logic circuit within the driver circuit, a logic output signal based on a control signal, output from a control circuit, and the UVLO output signal; and generating, by an inverter within the driver circuit, the logic output signal to generate a driver output for gate control.
A method for gate driving, the method comprising: receiving, at an adjustable undervoltage lockout (UVLO), an external voltage and a supply voltage referenced to a reference ground external to the adjustable UVLO; generating, by the adjustable UVLO, an UVLO output signal indicating a status of the supply voltage, the external voltage is adjustable to determine a trigger point of the adjustable UVLO; receiving, at a logic circuit, a control signal and the UVLO output signal to generate a logic output signal; and receiving, at an inverter, the logic output signal to generate a driver output for gate control, in response to the adjustable UVLO being triggered, the logic circuit decouples communication between the control signal and the driver output.


A method claim of 8 of instant application is also similar to a method claim 13 of the patented application US 11,056,875. Instant a gate driver circuit claim 15 is also similar to a gate drive circuit of claim 9 of the patented application, which are rejected under a non-statutory double patenting rejection against US 11,056,875 of the corresponding claims discussed above. Claims 9-14 and 16-20 are dependent on rejected claims of 8 and 15 respectively; hence rejected, at least, for their dependency on the rejected claims sated above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YALKEW FANTU/Primary Examiner, Art Unit 2859                                                                                                                                                                                             6038